Citation Nr: 1727874	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-12 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for the service-connected residuals, status-post arthroscopic surgery, right knee.  

2.  Whether the rating reduction for the service-connected residuals, status-post arthroscopic surgery, right knee from 20 percent to 10 percent, as of December 1, 2010, was proper.  


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2009 and September 2010 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A May 2010 VA examination was conducted to develop the Veteran's increased rating claim for his right knee.  Based on evidence conducted at the examination, the RO reduced the Veteran's rating for his right knee from 20 percent to 10 percent, effective December 1, 2010.  

In his August 2010 Notice of Disagreement (NOD), the Veteran indicated that the VA examination did not accurately capture his symptoms, notably that it did not take into consideration the flare-ups he experiences on prolonged use of the knee.  Further, in later statements, he indicated that his right knee has worsened, consistently reporting increased pain and subluxation.  In a November 2016 statement, the Veteran indicated he has had four procedures on his knee, most recently in September 2015, when his patella was realigned.  He described locking, audible "popping" when transitioning out of alignment and back into alignment, stiffness, pain, muscle atrophy, and nerve damage to some of the surrounding area.

VA treatment records dated 2016 also note: "[t]ear of medial cartilage or meniscus of knee, current," under problem list.

In addition, since the latest VA examination as to the right knee, additional testing has been required for knee examinations.  See Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) (holding that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  
As such, the Board finds a new VA examination is warranted as to the right knee.

As the resolution of the increased rating claim is intertwined with the matter of determining whether the rating reduction was proper in the first place, adjudication of the rating reduction is deferred at this time and remanded as well.

On remand, all outstanding records should be sought, including any outstanding private treatment records pertaining to the knee.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and any private treatment records identified by the Veteran. 

In regard to private records, especially as to the Veteran's surgeries and physical therapy done at private institutions, ask the Veteran to provide completed Form 21-4142 authorizations.  If any of these records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be provided notice of such.

2.  Schedule the Veteran for an appropriate VA examination to evaluate the nature and severity of his service-connected right knee disability, with attention to the diagnostic criteria for knee disabilities.

The Veteran's claims file should be forwarded to the examiner for review in conjunction with the examination, and the examiner should indicate it has been reviewed. 

(a)  The examiner should assess the functional impairment caused by the Veteran's service-connected right knee, to include on his employability.

(b)  The examiner should address whether and to what severity the Veteran's right knee disability manifests as recurrent subluxation or lateral instability, and to the extent possible, at what date these symptoms arose.

(c)  The examiner should address whether the Veteran's right knee disability manifests as cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, and to the extent possible, at what date these symptoms arose.

(d)  The examiner should address whether the Veteran's right knee disability manifests as cartilage, semilunar, removal of, symptomatic, and to the extent possible, at what date these symptoms arose.

(e)  To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's bilateral knees.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  

(f)  The examiner should address whether the Veteran's right knee disability manifests with nerve damage, and if so, specify the nerve and severity of damage.

3.  After the above is complete, readjudicate the Veteran's claims.  If one or more of the claims remains denied, issue a supplemental statement of the case (SSOC) to the Veteran, and he should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




